Citation Nr: 9923170	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95-24 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes, left knee, postoperative status arthroscopy; 
anterior cruciate ligament changes, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes, right knee, postoperative status arthroscopy; 
anterior cruciate ligament injury, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the knees, bilateral, X-ray evidence only, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from February 1987 to July 
1989.  

In September 1997, the Board remanded this case for further 
development.  Upon completion of this development, the RO 
issued a rating decision and supplemental statement of the 
case, of which it gave notice to the veteran in September 
1998.  In response, in November 1998 the veteran submitted a 
VA Form 9, in which he checked boxes 7A and 7B indicating 
that he wished to appear personally at a hearing before a 
member of the Board, and that he would appear personally 
before the Board at his local VA RO.

As noted in the previous remand, the RO had provided the 
veteran with a hearing before a hearing officer at that 
facility in January 1996.  The veteran may, however, have a 
hearing before both the Board and a hearing officer.  See 38 
C.F.R. §§ 3.103(c), 20.700(a) (1998).  The RO sent the 
veteran a letter in December 1998 notifying him that he could 
choose to have a hearing before a Board member sitting in 
Washington, D.C. or that he could withdraw his request 
entirely.  In pertinent part, this letter states

Unless we hear from you otherwise, your 
name will remain on the list of those who 
desire a hearing before the traveling 
section of the Board. . . .

The record does not show that the veteran responded to this 
letter.  In addition, the record does not indicate that the 
veteran has in any other manner withdrawn his request for a 
hearing held before a member of the Board at the RO.  See 
38 C.F.R. § 20.704(e) (1998).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process requirements.  The Board intimates no opinion as to 
the ultimate outcome of his claim.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










